Name: Council Regulation (EEC) No 487/86 of 25 February 1986 laying down general rules for the components intended to ensure protection of the processing industry in the cereals and rice sector and fixing those relating to Spain
 Type: Regulation
 Subject Matter: industrial structures and policy;  plant product;  trade policy;  Europe
 Date Published: nan

 No L 54/ 14 Official Journal of the European Communities 1.3 . 86 COUNCIL REGULATION (EEC) No 487/86 of 25 February 1986 laying down general rules for the components intended to ensure protection of the processing industry in the cereals and rice sector and fixing those relating to Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas , according to Article 78 of the Act of Accession , the amount of the component intended to ensure the protection of the processing industry in Spain as regards the products covered by Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3768 /85 ( 2), and Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3768 / 85 (2 ), must be fixed in such a way as to separate out the component(s) intended to ensure the protection of the said industry as a separate entity within the protection component applied as of 1 January 1985 by Spain with respect to imports from third countries ; Whereas imports into Spain of processed products have hitherto been subject to a State-controlled system of quantitative restrictions on imports varying according to requirements ; whereas protection by means of a system of quantitative restrictions varying according to requirements must be considered as a more extensive form of protection than the Community system ; whereas , according to the Act of Accession , protection may not exceed the level of the Community protection component ; Whereas , in order to obtain a complete picture of the component intended to ensure protection of the processing industry in the context of the enlarged Community, the components intended to ensure protection of the industry of the Community of Ten and applicable to imports from Spain should be reproduced together with the components applicable by Spain , HAS ADOPTED THIS REGULATION : Article 1 1 . For the products covered by Regulations (EEC) No 2727/75 and (EEC) No 1418 /76 , the components intended to ensure protection of the processing industry as referred to in Article 78 of the Act of Accession and hereinafter referred to as 'fixed components', and levied on imports into the Community of Ten from Spain and on imports into Spain from the Community of Ten shall , depending on the case , be those fixed or reproduced in the Annex hereto. The Kingdom of Spain shall apply the Community protection component to imports from third countries forthwith . 2 . The fixed components referred to in paragraph 1 shall be applicable until the end of the 1985 / 86 marketing year. 3 . As regards intra-Community trade, the Commission shall determine, as from the 1986/ 87 marketing year, the fixed components referred to in paragraph 1 adapted in accordance with Article 78 ( 3 ) of the Act of Accession . Article 2 The detailed rules for the application of this Regulation shall be adopted, as and when appropriate , according to the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 and Article 27 of Regulation (EEC) No 1418 /76 . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in ints entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS O OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 362 , 31 . 12 . 1985 , p. 8 . ( 3 ) OJ No L 166, 25 . 6 . 1976 , p. 1 . 1.3.86 Official Journal of the European Communities No L 54/ 15 ANNEX Community of TenCCT heading No Spain Description Components fixed in ECU/tonne 07.06 3,02 3,02 10.06 13,05 12,97 13,90 13,90 13,05 12,97 13,90 13,90 11.01 22,67 22,67 6,04 6,04 Manioc , arrowroot, salep , Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or inulin content , fresh or dried, whole or sliced ; sago pith : A. Manioc, arrowroot , salep and other similar roots and tubers with high starch content , excluding sweet potatoes : I. Fresh or dried , whole or sliced , but not further processed II . Other, including pellets Rice : B. Other : II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 2 . Long grain b) Wholly milled rice : 1 . Round grain 2 . Long grain Cereal flours (') : A. Wheat or meslin flour B. Rye flour C. Barley flour D. Oat flour E. Maize flour : I. Of a fat content not exceeding 1,5 % by weight II . Other F. Rice flour G. Other Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished , pearled or kibbled but further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled , flaked or ground : A. Cereal groats and cereal meal : I. Wheat : a) Durum wheat b) Common wheat II . Rye III . Barley IV. Oats V. Maize a) Of a fat content not exceeding 1,5 % by weight : 1 . For the brewing industry (b) 2 . Other b) Other 22,67 22,67 6,04 6,04 6,04 3,02 3,02 3,02 6,04 3,02 3,02 3,02 11.02 22,67 22,67 6,04 6,04 6,04 22,67 22,67 6,04 6,04 6,04 6,04 6,04 3,02 6,04 6,04 3,02 (') In order to distinguish between products falling within heading Nos 11.01 and 11.02 , on the one hand , and within subheading 23.02 A, on the other, those products shall be considered as falling within heading Nos 11.01 and 11.02 which simultaneously have :  a starch content (determined by the modified Ewers polarimetric method) of more than 45 % (by weight) calculated on the dry product ,  an ash content (by weight) calculated on the dry product (after deduction) of any added minerals of 1,6 % or more for rice , 2,5 % or more for wheat or rye , 3 % or more for barley, 4 % or more for buckwheat, 5 % or more for oats and 2 % or more for the other cereals . Germ of cereals , whole, rolled , flaked or ground , falls in all cases within heading No 1 1.02 . No L 54/ 16 Official Journal of the European Communities 1.3.86 CCT heading No Description Community of Ten Spain Components fixed in ECU/tonne 11.02 VI . Rice 3,02 3,02 (Cont'd) VII . Other 3,02 3,02 B. Hulled grains (shelled or husked), whether or not sliced or kibbled : I. Barley and oats : a) Hulled (shelled or husked): 1 . Barley 3,02 3,02 2 . Oats aa) Clipped oats 3,02 3,02 bb) Other 3,02 3,02 b) Hulled and sliced or kibbled ('Griitze' or 'grutten'): 1 . Barley 3,02 3,02 2 . Oats 3,02 3,02 II . Other cereals : a) Wheat 3,02 3,02 b) Rye 3,02 3,02 c) Maize 3,02 3,02 d) Other 3,02 3,02 C. Pearled grains : I. Wheat 3,02 3,02 II . Rye 3,02 3,02 III . Barley 6,04 6,04 IV. Oats 3,02 . 3,02 V. Maize 3,02 3,02 VI . Other 3,02 3,02 D. Grains not otherwise worked than kibbled : I. Wheat 3,02 3,02 II . Rye 3,02 3,02 III . Barley 3,02 3,02 IV. Oats 3,02 3,02 V. Maize 3,02 3,02 VI . Other 3,02 3,02 E. Rolled grains ; flaked grains : I. Barley and oats : a) Rolled : 3,02 3,021 . Barley 2 . Oats 3,02 3,02 b) Flaked : 1 . Barley 6,04 6,04 2 . Oats 6,04 6,04 II . Other cereals : I a) Wheat 6,04 6,04 b) Rye 6,04 6,04 c) Maize 6,04 6,04 d) Other : II 1 . Flaked rice 6,04 6,04 2 . Other 6,04 6,04 F. Pellets : ll I. Wheat 6,04 6,04 II . Rye 6,04 6,04 III . Barley 6,04 6,04 IV. Oats 6,04 6,04 V. Maize 6,04 6,04 VI . Rice 3,02 3,02 VII . Other 3,02 3,02 G. Germ of cereals , whole , rolled , flaked or ground : II I. Wheat 6,04 6,04 II . Other 6,04 6,04 1.3.86 Official Journal of the European Communities No L 54/ 17 Community of Ten SpainCCT heading No Description Components fixed in ECU/tonne 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : I. Denatured II . Other : a) For the manufacture of starches b) Other 3,02 3,02 20,55 20,55 20,55 20,55 11.07 10,88 10,88 10,88 10,88 10,88 10,88 10,88 10,88 10,88 10,88 11.08 20,55 30,83 20,55 20,55 20,55 20,55 30,83 20,55 20,55 20,55 181,34 Malt , roasted or not : A. Unroasted : I. Obtained from wheat : a) In the form of flour b) Other II . Other : a) In the form of flour b) Other B. Roasted Starches ; inulin : A. Starches I. Maize starch II . Rice starch III . Wheat starch IV. Potato starch V. Other Wheat gluten , whether or not dried Other sugars in solid form ; sugar syrups , not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : B. Glucose and glucose syrup ; maltodextrine and maltodextrine syrup II . Other : a) In the form of white crystalline powder, whether or not agglomerated b) Other F. Caramel : II . Other : a) In the form of powder, whether or not agglomerated b) Other Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : 181,3411.09 17.02 96,72 66,49 96,72 66,49 96,72 66,49 96,72 66,49 21.07 II . Glucose syrup and maltodextrine syrup 66,49 66,49 23.02 Bran , sharps and other residues derived from the sifting , milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a) With a starch content not exceeding 35 % by weight b) Other 6 6 6 6 No L 54/ 18 Official Journal of the European Communities 1.3.86 CCT heading No Description Community of Ten Spain Components fixed in ECU/tonne 23.02 II . Of other cereals : I (Cont'd) a) Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 6 6 b) Other 6 6 23.03 Beet-pulp, bagasse and other waste of sugar manufacture ; brewing and distilling dregsI and waste , residues of starch manufacture and similar residues : I A. Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : I I. Exceeding 40 % by weight 181,34 181,34 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : I A. Fish or marine mammal solubles l B. Other, containing starch , glucose , glucose syrup , maltodextrine or maltodextrine\ syrup falling within subheadings 17.02 B and 21.07 F II , or milk products I I. Containing starch , glucose , glucose syrup, maltodextrine or maltodextrine syrup : l a) Containing no starch or containing 10 % or less by weight of starch : I 1 . Containing no milk products or containing less than 10 % by weight of suchI products 10,88 10,88 2 . Containing not less than 10 % but less than 50 % by weight of milk products 10,88 10,88 b) Containing more than 10 % but not more than 30 % by weight of starch : l 1 . Containing no milk products or containing less than 10 % by weight of suchll products 10,88 10,88 2 . Containing not less than 10 % but less than 50 % by weight of milk products 10,88 10,88 c) Containing more than 30 °/o by weight of starch : ll 1 . Containing no milk products or containing less than 10 % by weight of such 10,88 10,88products 2 . Containing not less than 10 % but less than 50 % by weight of milk products 10,88 10,88